Case 1:04-cr-00103-REB Document 1946 Filed 04/21/20 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge Robert E. Blackburn

 Criminal Action No. 04-cr-00103-REB-04

 UNITED STATES OF AMERICA,

         Plaintiff,
 v.

 4. CHARLES LEWIS,

         Defendant.


                 ORDER DENYING MOTION FOR SENTENCE REDUCTION

 Blackburn, J.

         The matter before me is the COVID-19 “The CARES Act” Emergency Motion

 for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) [#1945],1 filed April

 17, 2020, by defendant, Charles Lewis, who is proceeding pro se.2 Having considered

 carefully the motion, the record, and the apposite law, I deny the motion.

         As suggested by the title of the motion, Mr. Lewis seeks relief under the First

 Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018) (the “First Step

 Act” or the “Act”).3 Specifically, he requests the court grant him a compassionate


         1
            “[#1945]” is an example of the convention I use to identify the docket number assigned to a
 specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
 convention throughout this order.
         2
           Because Mr. Lewis is proceeding pro se, I view and treat his motion with the judicial
 munificence due a pro se litigant. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167
 L.Ed.2d 1081 (2007); Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007); Hall v. Bellmon, 935
 F.2d 1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 595-96, 30
 L.Ed.2d 652 (1972)).
         3
            Although the title of the motion also invokes the recently enacted Coronavirus Aid, Relief, and
 Economic Security Act ("CARES Act"), Pub. L. 116-136, 134 Stat 281 (March 27, 2020), nothing in that
 act authorizes this court to provide the relief Mr. Lewis seeks here. The only section of the act potentially
 relevant to Mr. Lewis’s request for release provides the Director of the Bureau of Prisons with authority to
Case 1:04-cr-00103-REB Document 1946 Filed 04/21/20 USDC Colorado Page 2 of 3




 release pursuant to the Act.

         The First Step Act does not change the substantive standards governing

 compassionate release. United States v. Willis, 382 F.Supp.3d 1185, 1187 (D.N.M.

 2019) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)) (noting proposed sentence reduction still

 must be “supported by: (1) extraordinary and compelling reasons; (2)“applicable policy

 statements issued by the Sentencing Commission[;] and (3) the factors set forth in [18

 U.S.C. §] 3553(a)”) (internal quotation marks omitted). Instead, section 603(b) of the

 Act expands the universe of who may seek such relief. See First Step Act, 132 Stat. at

 5239 (noting purpose of section 603(b) is to “increas[e] the use and transparency of

 compassionate release”). Whereas previously, only the Director of the Bureau of

 Prisons could file a motion compassionate release, United States v. Gutierrez, –

 F.Supp.3d –, 2019 WL 1472320 at *1 (D.N.M. Apr. 3, 2019), now a defendant himself

 may seek such relief from the court, but only “after [he] has fully exhausted all

 administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or

 the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

 facility,” 18 U.S.C. § 3582(c)(1)(A).

         Mr. Lewis does not claim or circumstantiate that he has sought relief from the

 Director of the Bureau of Prisons to grant him a compassionate release, much less that


 “lengthen the maximum amount of time for which the Director is authorized to place a prisoner in home
 confinement” under certain conditions. CARES Act § 12003(b)(2). The Attorney General has directed the
 Director “to prioritize the use of your various statutory authorities to grant home confinement for inmates
 seeing transfer in connection with the ongoing COVID-19 pandemic,” and enumerates a number of factors
 that might inform those decisions. (See William Barr, Memorandum for Director of Bureau of Prisons,
 Prioritization of Hone Confinement as Appropriate in Response to COVID-19 Pandemic (March 26, 2020)
 (available at: https://www.scribd.com/document/453791032/COVID-19-BOP-Memo-Re-
 Home-Confinement-2020-03-26) (last accessed April 21, 2020). However, nothing in the CARES Act
 changes the necessity of making a proper request for compassionate release to the Director in the first
 instance.

                                                      2
Case 1:04-cr-00103-REB Document 1946 Filed 04/21/20 USDC Colorado Page 3 of 3




 he has exhausted all available administrative remedies. Thus, his motion for relief

 under the First Step Act must be denied.

        THEREFORE, IT IS ORDERED that the COVID-19 “The CARES Act”

 Emergency Motion for Reduction in Sentence Pursuant to 18 U.S.C. §

 3582(c)(1)(A) [#1945], filed April 17, 2020, by defendant, Charles Lewis, is denied, but

 without prejudice to refiling if he first exhausts all administrative remedies under the

 First Step Act of 2018.

        Dated April 21, 2020, at Denver, Colorado.

                                                   BY THE COURT:




                                              3
